Title: To John Adams from Gerbrand Ravekes & J. G. Thin van Keulen, 29 June 1782
From: Ravekes, Gerbrand, & J. G. Thin van Keulen (business)
To: Adams, John



Amsterdam 29 Juni 1782
Your Excellencÿ

We have received your esteemed letter of 31th May, and accordingly your consent we have lowed the house at Mr L: de Neufville Jansz for 1200 f in the year; it was impossible to obtain any more; his rent is also in the 11/M: from 1 Juni 1782 to 30 April 1783 f 1100.—



The loss thereof, that comes for you, is
f
480:
—
 


added Expences made, in publication in Newspapers new bill dressing &c. &ca:
“
11:
12
 


Mount: ad
f
491:
12:
—


Pray to sent us by Mr Van Staphorst our friend, these f 491:12:—with our bill of this house, than will we give him again your bill; and we will take care for the rest, and decharging your Excellency of all this affairs.
We have the Honour to be with very much respects Your Excellency’s Most obedient servants

Gerbrand Ravekes gg.
J: G: Thin Van Keúlen gg.

